DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 102	3
A. Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANONYMOUS, "Diamond Materials - Diamant-Laserfenster," June 14, 2011,  https://web.archive.org/web/20110614131015; http://www.diamond-materials.com:80/DE/products/optical_windows/laser_windows.htm (“Anonymous”).	3
III. Claim Rejections - 35 USC § 103	5
A. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of US 2014/0342122 (“Inglis”).	5
B. Claims 9, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of US 2002/0186545 (“Fukada”) and US 2013/0112993 (“Hayashi”).	6
C. Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of Fukada and Hayashi, as applied to claim 18 above, and further in view of US 6,101,715 (“Fuesser”).	8
IV. Allowable Subject Matter	9
Conclusion	10


[The rest of this page is intentionally left blank.]
		I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANONYMOUS, "Diamond Materials - Diamant-Laserfenster," June 14, 2011,  https://web.archive.org/web/20110614131015; http://www.diamond-materials.com:80/DE/products/optical_windows/laser_windows.htm (“Anonymous”).
With regard to claims 1 and 2, Anonymous discloses,
1. (Currently Amended) An array comprising 
[1] a plurality of polygonal synthetic diamond plates [two rectangular CVD diamond plates shown in picture], each synthetic diamond plate of the plurality of diamond plates comprising: 

[3] the polygonal plate of synthetic diamond material having a thickness in a range 0.4 mm to 1.5 mm [“Dicke 0.3 – 1.2 mm”], and 
[4] rounded corners [as shown in picture] having a radius of curvature in a range 1 mm to 6 mm [as evidenced by the picture showing the metric ruler in the background].  
2. (Currently Amended) The array according to claim 1, wherein each polygonal plate of synthetic diamond material is triangular, square, rectangular, trapezoidal, pentagonal, or hexagonal.  
With regard to claim 3, Anonymous further discloses, 
3. (Currently Amended) The array according to claim 1, wherein the thickness is in a range 0.4 mm to 1.2 mm, 0.4 mm to 1.0 mm, 0.4 mm to 0.8 mm, or 0.5 mm to 0.7 mm.
The disclosed range of 0.3 to 1.2 mm overlaps and provides sufficient specificity to anticipate at least the claimed range of 0.4 mm to 1.2 mm.  (See MPEP 2131.03.)
With regard to claim 4, Anonymous further discloses,
4. (Currently Amended) The array according to claim 1, wherein the radius of curvature of the rounded corners is in a range 1 mm to 5 mm, 2 mm to 4 mm, or 2 mm to 3 mm.
As evidenced by the rectangular CVD diamond plates against the metric ruler, the radius of curvature at least falls within the claimed range of 1 mm to 5 mm.  
With regard to claim 5, Anonymous further discloses,
5. (Currently Amended) The array according to claim 1, wherein each polygonal plate of synthetic diamond material has a largest linear dimension in a range 20 mm to 120 mm, 20 mm to 100 mm, 20 mm to 80 mm, 20 mm to 60 mm, or 20 mm to 40 mm.  
The rectangular CVD diamond plates shown in the picture are a few millimeters longer than 20 nm which falls within each of the claimed ranges. 


III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of US 2014/0342122 (“Inglis”).
Claim 6 reads,
6. (Currently Amended) The array according to claim 1, wherein the polygonal plate is formed of polycrystalline CVD diamond material.  
The prior art of Anonymous, as explained above, discloses each of the features of claim 1.  While Anonymous discloses that the diamond plates are made using CVD and are for optical components (“Optische Komponenten”), inter alia, it does not states that the CVD diamond is polycrystalline (versus single crystal) as required by claim 6.
Inglis, like Anonymous, teaches CVD diamond and teaches that polycrystalline CVD diamond has optical quality (Inglis: ¶¶ 11, 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the CVD diamond polycrystalline because (1) it is less time consuming and less expensive to make polycrystalline diamond versus single crystal diamond and (2) because Inglis teaches that the polycrystalline form of CVD diamond is suitable for optical components.

B. Claims 9, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of US 2002/0186545 (“Fukada”) and US 2013/0112993 (“Hayashi”).
Claim 9 reads,
9. (Currently Amended) The array according to claim 1, wherein 
[1] the polygonal synthetic diamond plates are formed of a thermal grade of synthetic diamond material and 
[2] the array forms a heat spreading substrate mounted on a heat sink for thermal management of a plurality of semiconductor components.  
The prior art of Anonymous, as explained above, discloses each of the features of claim 1.  With regard to claim 9, Anonymous further discloses feature [1] of claim 9 by indicating that the diamond plates are suitable for thermal management (“Thermisches Management”).  
Anonymous does not teach feature [2] of claim 9.
Fukuda teaches a power module including an array of semiconductor components pairs, diode 1A and IGBT 1B, each pair of 1A and 1B formed on an insulating substrate 5 that may be made of a ceramic material (Fukada: ¶ 129) which is, in turn, mounted on a common heat sink 2B, 2C (Fukada: Figs. 10, 11, 20; abstract, ¶¶ 122-125, 162-164).  Thus Fukada teaches that the “array of [insulating substrates 5] forms a heat spreading substrate mounted on a heat sink 2B for thermal management of a plurality of semiconductor components 1A, 1B”.
Then the only difference is that Fukada does not teach that the insulating substrates 5 can be diamond.
Hayashi, like Fukada, teaches a power module 10 including substrate 121 on which the semiconductor device 14 is mounted (Hayashi: Figs. 1, 2; ¶¶ 6, 15, 26-27).  Also, like Fukada, the insulating substrate 121 may be a ceramic material such as AlN, but may also be diamond, which Hayashi teaches has better thermal conductivity and smaller thermal expansion coefficient than AlN (Hayashi: ¶¶ 29, 42, 43).
5 of Fukada from diamond, in order to get better thermal conductivity and smaller thermal expansion coefficient than ceramic materials, as taught in Hayashi.
In addition, inasmuch as Fukada’s insulating substrate 5 is rectangular (Fukada: Figs. 10, 20), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the diamond substrates of Anonymous because Anonymous teaches that the diamond substrates are used for thermal management, such as the heat spreaders, i.e. insulating substrates, used in Fukada and Hayashi.
So modified, all of the features of claim 9 as taught.

With regard to claim 18, Anonymous in view of Fukada and Hayashi further teaches,
18. (Currently Amended) An array of mounted synthetic diamond plates comprising: 
[1] an array comprising a plurality of polygonal synthetic diamond plates [i.e. the diamond plates of Anonymous used for Fukada’s substrates 5 because Hayashi teaches diamond is better than ceramic materials] according to claim 1, 
[2a] each polygonal synthetic diamond plate of the plurality of polygonal synthetic diamond plates being bonded to a base [heat sink 2B of Fukada in Fig. 20], 
[2b] the base 2B comprising a cooling channel 2BH [Fukada: Fig. 20; abstract], 
[3] wherein the cooling channels 2BH of the mounted synthetic diamond plates [again, the diamond plates of Anonymous used for Fukada’s substrates 5 because Hayashi teaches diamond is better than ceramic materials] are linked to form a common cooling channel 2BH across the array of mounted synthetic diamond plates [as shown in Figs. 5-7 and 20 of Fukada].  
21. (New) The array of mounted synthetic diamond plates according to claim 18, wherein each cooling channel 2BH follows the polygonal outline of a polygonal synthetic diamond plate [i.e. parallel to a long side, which is consistent with the Instant Application’s Figs. 2A and 3, which show that the entire polygonal shape is not followed by the channel in its entirety].  

C. Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of Fukada and Hayashi, as applied to claim 18 above, and further in view of US 6,101,715 (“Fuesser”).
Claims 22 and 23 read,
22. (New) The array of mounted synthetic diamond plates according to claim 18, wherein the base comprises a mount in which the cooling channel is formed and a back plate which seals the cooling channel.  
23. (New) The array of mounted synthetic diamond plates according to claim 18, wherein the base is formed of any of molybdenum, a molybdenum alloy, and silicon carbide.
The prior art of Anonymous in view of Fukada and Hayashi, as explained above, teaches each of the features of claim 18. 
While Fukada teaches that the base 2B comprises a mount 2B in which the cooling channels 2BH are formed, Fukada does not teach a back plate sealing the channels 2BH, which are shown to be entirely within the mount 2B.  Fukada also does not teach the materials recited in claim 23.
Fuesser, like Fukada, teaches a heat sink for a mounting semiconductor devices 1.  The heat sink includes a diamond plate 21 (Fuesser: Figs. 3, 4; col. 5, line 39) having a mount, i.e. “base substrate 24”, which may be made from e.g. molybdenum or SiC (Fuesser: col. 3, lines 18-26 and col. 5, lines 19-29), the base substrate 24 including channels 23 formed therein which are sealed by a back plate 22, which may also be made from diamond (Fuesser: id. and col. 6, lines 14-26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the heat sink 2B of Fukada from the heat sink in Fuesser because it would be the substitution of one known heat sink having channels for coolant flow for 
So modified, all of the features of claims 22 and 23 are taught. 

IV. Allowable Subject Matter
Claims 8, 10, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 reads,
8. (Currently Amended) The array according to claim 1, wherein 
[1] the polygonal synthetic diamond plates are formed of an optical grade of synthetic diamond material and 
[2] the array forms an optical window with each polygonal synthetic diamond plate defining a clear aperture for transmission of light.  
As explained above, Anonymous teaches that the diamond plates are of optical grade and can be used as a window for a CO2 laser. 
Claim 10 reads,
Claim 10 reads,
10. (Currently Amended) The array according to claim 1, wherein 
[1] the polygonal synthetic diamond plates are formed of electrically conductive boron doped diamond material and 
[2] the array forms an array of electrodes for electrochemical applications.  
The prior art does not reasonably teach or suggest --in the context of the claims-- the features of claim 10.  
Claims 19 and 20 read,
The array of mounted synthetic diamond plates according to claim 18, wherein the plurality of mounted synthetic diamond plates are further mounted on a support plate which includes one or more channels to link the cooling channels of the mounted synthetic diamond plates.  
The prior art does not reasonably teach or suggest --in the context of the claims-- the features of claim 19.  Claim 20 depends from claim 19 and is allowable for the same reason. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814